Exhibit 10.1
EXCHANGE AGREEMENT


This EXCHANGE AGREEMENT (this “Agreement”) is entered into as of February 20,
2020 by and among Northern Oil and Gas, Inc., a Delaware corporation (the
“Company”), TRT Holdings, Inc., a Delaware corporation (“TRT”), Cresta
Investments, LLC, a Delaware limited liability company “Cresta Investments”),
Cresta Greenwood, LLC, a Delaware limited liability company (“Cresta Greenwood”)
and Robert B. Rowling, an individual (“Rowling” and, each of Rowling, TRT,
Cresta Investments and Cresta Greenwood, a TRT Holder, and together, the “TRT
Holders” and, together with the Company, the “parties”). Capitalized terms used
but not defined herein shall have the meanings given to such terms in the
Certificate of Designations (as defined below).


WHEREAS, as of the date hereof, the TRT Holders collectively beneficially own
(i) a number of shares of common stock, par value $0.001 per share, of the
Company (“Common Stock”) in excess of the Conversion Cap and (ii) 21,894 shares
of the Company’s 6.5% Series A Perpetual Cumulative Convertible Preferred Stock,
par value $0.001 per share (the “Preferred Stock”), issued by the Company
pursuant to that certain Certificate of Designations filed with the Secretary of
State of the State of Delaware on November 22, 2019 (as amended, the
“Certificate of Designations”);


WHEREAS, the Certificate of Designations contains limitations on the ability of
the Company to effect mandatory conversions of, and of Holders to elect to
convert, shares of Preferred Stock held by Holders that, after giving effect to
any such conversion, would beneficially own a number of shares of Common Stock
in excess of the Conversion Cap;


WHEREAS, until such time as the TRT Holders cease to collectively beneficially
own a number of shares of Common Stock greater than or equal to the Conversion
Cap, the Company and the TRT Holders desire to provide for the exchange of
shares of Preferred Stock held by the TRT Holders (including, for the avoidance
of doubt, any shares of Preferred Stock acquired by any TRT Holder after the
date of this Agreement) for shares of Common Stock upon the terms and conditions
set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained in this Agreement, the parties hereto agree as follows:


1.Term. The term of this agreement will begin on the date hereof and terminate
on the date on which the TRT Holders collectively beneficially own a number of
shares of Common Stock that is less than the Conversion Cap.


2.Exchange of Preferred Stock for Common Stock.


a.Notwithstanding anything to the contrary in the Certificate of Designations,
in the event (i) the Company announces a mandatory conversion of any shares of
Preferred Stock held by a TRT Holder on the relevant Mandatory Conversion Date
in accordance with, and subject to the terms of, the Certificate of Designations
(including but not limited to the terms, conditions, limitations and other
provisions of Section 8 thereof) or (ii) a TRT Holder provides written notice of
its election to convert any shares of Preferred Stock held by such TRT Holder on
the relevant Conversion Date in accordance with, and subject to the terms of,
the Certificate of Designations (including but not limited to the terms,
conditions, limitations and other provisions of Sections 7 and 9(b) thereof),
the Company and such TRT Holder agree to exchange the number of Conversion
Shares (as defined below) set forth in Section 2(b) for such shares of Preferred
Stock (such shares of Preferred Stock, the “Exchanged Shares”).


b.On each Conversion Date or Mandatory Conversion Date (each such date, or such
other date as may be mutually agreed by the parties, an “Exchange Closing
Date”), the Company shall deliver to the applicable TRT Holder in respect of
each applicable Exchanged Share, a number of shares (the “Conversion Shares”) of
Common Stock equal to (i) the Conversion Rate plus (ii) the amount of any
accumulated and unpaid dividends on such Exchanged Share through the Exchange
Closing Date (including dividends accrued and unpaid on previously unpaid
dividends), whether or not declared, divided by the Conversion Price (together
with a cash payment in lieu of any fractional share); provided that the amount
of Conversion Shares and cash deliverable pursuant to this Section 2(b)



--------------------------------------------------------------------------------



shall be reduced by the amount of Common Stock and cash, if any, delivered to
such TRT Holder in respect of such Exchanged Shares pursuant to the Certificate
of Designations, regardless of whether such delivery was permitted under the
terms of the Certificate of Designations.


c.On each Exchange Closing Date, the applicable TRT Holder shall effect by book
entry transfer, in accordance with the procedures of The Depository Trust
Company, the delivery to the Company of the applicable Exchanged Shares. The
parties hereto acknowledge and agree that, upon any TRT Holder’s receipt of any
Conversion Shares, such TRT Holder shall be deemed to have irrevocably waived
any and all rights with respect to the applicable Exchanged Shares, whether
arising under the Certificate of Designations or otherwise.


3.Conditions to Closing.


a.Company’s Conditions. The obligation of the Company to consummate any exchange
pursuant to this Agreement shall be subject to the prior satisfaction or waiver
of the conditions contained in this Section 3(a) as of the applicable Exchange
Closing Date:


i.The representations and warranties of the applicable TRT Holder set forth in
Section 4(b) shall be true and correct on and as of the date hereof and the
applicable Exchange Closing Date, as if made on and as of the Exchange Closing
Date (but if specified to be given as of a specified date, shall be given as of
such date).


ii.The applicable TRT Holder shall have performed and complied in all material
respects with the covenants and agreements required to be performed or complied
with by such TRT Holder hereunder on or prior to the applicable Exchange Closing
Date.


iii.The applicable TRT Holder shall have delivered or caused to be delivered to
the Company the applicable Exchanged Shares in accordance with Section 2(c).


b.Conditions of the TRT Holders. The obligation of any TRT Holder to consummate
any exchange pursuant to this Agreement shall be subject to the prior
satisfaction or waiver of the conditions contained in this Section 3(b) as of
the applicable Exchange Closing Date:


i.The representations and warranties of the Company set forth in Section 4(a)
shall be true and correct on and as of the date hereof and the applicable
Exchange Closing Date, as if made on and as of the Exchange Closing Date (but if
specified to be given as of a specified date, shall be given as of such date).


ii.The Company shall have performed and complied in all material respects with
the covenants and agreements required to be performed or complied with by it
hereunder on or prior to the applicable Exchange Closing Date.


iii.The Company shall have delivered to the applicable TRT Holder the applicable
Conversion Shares (together with any applicable cash payment in lieu of
fractional shares) in accordance with Section 2(b).


4.Representations and Warranties.


a.The Company hereby represents and warrants to the applicable TRT Holder that
the following statements are true and correct as of the date hereof and as of
each Exchange Closing Date:


i.Good Standing. It is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization.
2

--------------------------------------------------------------------------------



ii.Power and Authority. It has all requisite corporate power and authority to
enter into this Agreement and to carry out the transactions contemplated by, and
perform its obligations under, this Agreement.
iii.Authorization. The execution and delivery of this Agreement and the
performance of its obligations hereunder have been duly authorized by all
necessary corporate action on its part.
iv.Agreement. Assuming due and valid execution and delivery by the TRT Holders,
this Agreement is the legally valid and binding obligation of it, enforceable
against it in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.
v.Conversion Shares. The Conversion Shares have been duly authorized and, when
issued and delivered in exchange for Exchanged Shares in the manner set forth in
this Agreement, will be validly issued, fully paid and nonassessable, will have
the rights, preferences and privileges specified in the Company’s governing
documents and will be free and clear of all liens. There are no preemptive
rights, rights of first refusal or similar rights associated with the issuance
of the Conversion Shares.
b.Each TRT Holder (other than Rowling with respect to subparagraphs (i) - (iii)
below) hereby jointly and severally represents and warrants to the Company that
the following statements are true and correct as of the date hereof and as of
each Exchange Closing Date:


i.Good Standing. It is duly organized or incorporated, validly existing and in
good standing under the laws of the jurisdiction of its organization.
ii.Power and Authority. It has all requisite limited liability company or
corporate power and authority to enter into this Agreement and to carry out the
transactions contemplated by, and perform its obligations under, this Agreement.
iii.Authorization. The execution and delivery of this Agreement and the
performance of its obligations hereunder have been duly authorized by all
necessary limited liability company or corporate action on its part.
iv.Agreement. Assuming due and valid execution and delivery by the Company, this
Agreement is the legally valid and binding obligation of it, enforceable against
it in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, or other similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.
v.Ownership of Exchanged Shares. As of each Exchange Closing Date, it is the
valid beneficial holder of the applicable Exchanged Shares, and all such
Exchanged Shares are free and clear of any liens or other encumbrances and have
not been pledged as collateral, and such TRT Holder is able to comply with its
commitment to exchange such Exchanged Shares pursuant to the terms hereof.


5.Legend.


a.The parties agree and acknowledge that the certificates (or electronic
equivalent) representing any Conversion Shares will initially bear a legend in
substantially the following form:


THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES MAY
3

--------------------------------------------------------------------------------



NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN
ACCORDANCE WITH ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF
OTHER JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION,
UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT
AND SUCH OTHER APPLICABLE LAWS.


b.The Company shall, upon the written request of a TRT Holder, remove the
restrictive legend described in Section 5(a) hereof upon the terms and subject
to the conditions set forth in Section 12(b) of the Certificate of Designations.


6.Amendment and Waiver. No modification, amendment or waiver of any provision of
this Agreement shall be effective against any TRT Holder or the Company unless
such modification, amendment or waiver is approved in writing by such TRT Holder
and the Company.


7.Governing Law. ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE
STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF
THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.


8.Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together shall
constitute one and the same instrument, but will not be binding upon any party
hereto unless and until executed and accepted by all parties hereto. When
properly executed and accepted, this Agreement will be binding upon and inure to
the benefit of the Company, the TRT Holders and each of their respective
successors and permitted assigns. The execution and delivery of this Agreement
by each party hereto may be evidenced by facsimile or other electronic
transmission (including scanned documents delivered by email in pdf format),
which will be binding upon all parties hereto.


9.Severability, Entire Agreement, Etc. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. Except as
otherwise expressly set forth herein, this Agreement and the other agreements
expressly mentioned herein embody the complete agreement and understanding among
the parties hereto with respect to the subject matter hereof and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.


[Remainder of Page Intentionally Left Blank]



4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.








TRT HOLDINGS, INC.






/s/ Robert B. Rowling
Name: Robert B. Rowling
Title: Chief Executive Officer









CRESTA INVESTMENTS, LLC






/s/ Paul A. Jorge
Name: Paul A. Jorge
Title: Secretary









CRESTA GREENWOOD, LLC






/s/ Paul A. Jorge
Name: Paul A. Jorge
Title: Secretary







ROBERT B. ROWLING






/s/ Robert B. Rowling
Name: Robert B. Rowling








[Signature Page to Exchange Agreement]

--------------------------------------------------------------------------------










NORTHERN OIL AND GAS, INC.






/s/ Nicholas O’Grady
Name: Nicholas O’Grady
Title: Chief Executive Officer







[Signature Page to Exchange Agreement]